Case 1:20-cv-00162-TWP-TAB Document 12 Filed 12/10/20 Page 1 of 7 PageID #: 147




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 CHRIST A. TSETSE,                                    )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )    Case No. 1:20-cv-00162-TWP-TAB
                                                      )
 WENDY KNIGHT,                                        )
                                                      )
                               Respondent.            )

             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        This matter is before the Court on Petitioner Christ Tsetse's ("Mr. Tsetse") pro se Petition

 for a Writ of Habeas Corpus, (Dkt. 1), challenging a prison disciplinary proceeding identified as

 WCC 19-02-0069. For the reasons explained in this Entry, Mr. Tsetse's habeas petition must be

 denied.

                                         I.    OVERVIEW

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v.

 Jordan, 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th

 Cir. 2018). The due process requirement is satisfied with: 1) the issuance of at least 24 hours'

 advance written notice of the charge; 2) a limited opportunity to call witnesses and present

 evidence to an impartial decision-maker; 3) a written statement articulating the reasons for the

 disciplinary action and the evidence justifying it; and 4) "some evidence in the record" to support

 the finding of guilt. Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also

 Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974).
Case 1:20-cv-00162-TWP-TAB Document 12 Filed 12/10/20 Page 2 of 7 PageID #: 148




                         II.      THE DISCIPLINARY PROCEEDING

        On February 7, 2019, Officer K. Kutch prepared a Report of Conduct charging Mr. Tsetse

 with B-220, unauthorized financial transaction, in case WCC 19-02-0069:

        On 2-7-19 at approx. 11:00 AM, I officer Kutch was conducting a shakedown on
        offender Tsetse, Christ #966972 assigned bed area P2- S4-1u when I found four
        notes talking about money transactions and drugs.

 (Dkt. 9-1.)

        The offense "Conspiracy/Trafficking" and the code number "111/113", " were written on

 the Report of Conduct and then marked out, and the offense "Unauth. Finan. Trans." and code

 number "220", were written in. Id. A photograph of the notes was sent to internal investigations.

 (Dkt. 9-2.)

        After an initial hearing on February 13, 2019, Mr. Tsetse was found guilty of engaging in

 an unauthorized financial transaction, 220. (Dkt. 11-1 at 3.) Mr. Tsetse appealed to the Warden

 and to the Central Office. Both appeals were denied on March 6, and July 22, 2019, respectively.

 (Dkt. 5-1 at 7-8.) After both appeals were resolved, Mr. Tsetse wrote another letter arguing that

 he was denied sufficient notice of the charge. It was then determined that the matter should be

 reheard. (Dkts. 11-2, 11-3.)

        On August 16, 2019, a screening officer notified Mr. Tsetse that he was being charged with

 offense 111/113, Conspiracy to Traffic, and provided him with a copy of the Report of Conduct

 and a copy of the Notice of Disciplinary Hearing (Screening Report) (Dkt. 9-3). Mr. Tsetse pled

 not guilty and requested a lay advocate, who was later appointed. Id. Mr. Tsetse did not request

 any evidence or witnesses. Id.

         After one postponement, on August 23, 2019, hearing officer Napper held a hearing. (Dkt.

 9-6.) Mr. Tsetse pleaded not guilty and stated, "It wasn't mine it was found in my bunkie[']s bunk


                                                 2
Case 1:20-cv-00162-TWP-TAB Document 12 Filed 12/10/20 Page 3 of 7 PageID #: 149




 area." Id. The hearing officer found Mr. Tsetse guilty of offense 111/113, stating "Ofd. Tsetse

 requested video. No video was requested originally so it was not retained. Evidence supports a

 111/113. Ofd. DID NOT request any witnesses." Id. (Emphasis in original.) The hearing officer

 sanctioned Mr. Tsetse to a 30-day loss of telephone and commissary privileges (already served), a

 180-day loss of good-time credit, and a one-step demotion in credit class. Id.

         Mr. Tsetse's appeals to the Warden and to the Appeal Review Officer were denied. (Dkt.

 9-7 at 4; Dkt. 9-8.)

                                         III.    ANALYSIS

         Mr. Tsetse alleges that his due process rights were violated in the disciplinary proceeding.

 His claims are: (1) the conduct does not meet the grounds for conspiracy to traffic; (2) the offense

 was upgraded on rehearing in violation of Indiana Department of Correction ("IDOC") policy; (3)

 he was denied witnesses and evidence; (4) there are no initials on changes made to the conduct

 report or disciplinary hearing paperwork; (5) he was not given 24 hours to prepare for the

 rehearing; (6) the hearing was not held in a timely manner; and (7) there should not have been any

 rehearing because both appeals were denied. (Dkt. 1 at 5–9.)

         On rehearing, Mr. Tsetse was found guilty of offense A-111/113, conspiracy to traffic. An

 offender violates Code A-111 by "[a]ttempting by one's self or with another person or conspiring

 or aiding and abetting with another person to commit any Class A Offense." (Dkt. 9-9 at 2.) The

 Disciplinary Code for Adult Offenders has defined conspiracy as "[t]wo (2) or more offenders or

 other persons planning or agreeing to commit acts which are prohibited by Department or facility

 rule, procedure or directive." (Dkt. 9-10 at 3.) Offense 113, trafficking prohibits "[g]iving, selling,

 trading, transferring, or in any other manner moving an unauthorized physical object to another

 person; or receiving, buying, trading, or transferring; or in any other manner moving an



                                                   3
Case 1:20-cv-00162-TWP-TAB Document 12 Filed 12/10/20 Page 4 of 7 PageID #: 150




 unauthorized physical object from another person without the prior authorization of the facility

 warden or designee." (Dkt. 9-9 at 2.)

         The Report of Conduct states that notes were found in Mr. Tsetse's bed area, containing

 information about money transactions and drugs. (Dkt. 9-1.) In the first few lines of one of the

 notes, it states, "$500 for 8 strippers" (code for suboxone), and another note states, "my mom just

 said she already sent the money." (Dkt. 9-2.)

         Mr. Tsetse first challenges the sufficiency of the evidence when he argues that the conduct

 did not meet the definition of conspiracy to traffic. He contends that the notes discuss transactions

 between one inmate to another, which is not prohibited by the definition of trafficking. Although

 the Respondent argues that Mr. Tsetse did not raise this claim on appeal, the Court finds it more

 efficient to consider this claim on the merits. See Washington v. Boughton, 884 F.3d 692, 698 (7th

 Cir. 2018).

         The evidentiary standard for disciplinary habeas claims – some evidence – is very low.

 "The some evidence standard . . . is satisfied if there is any evidence in the record that could support

 the conclusion reached by the disciplinary board." Eichwedel v. Chandler, 696 F.3d 660, 675 (7th

 Cir. 2012) (citation and quotation marks omitted); see also Ellison, 820 F.3d at 274 ("a hearing

 officer's decision need only rest on 'some evidence' logically supporting it and demonstrating that

 the result is not arbitrary."); Donelson v. Pfister, 811 F.3d 911, 916 (7th Cir. 2016) ("Under Hill,

 'the relevant question is whether there is any evidence in the record that could support the

 conclusion reached by the disciplinary board.'") (quoting Hill, 472 U.S. at 455-56)). The "some

 evidence" standard is much more lenient than the "beyond a reasonable doubt" standard. Moffat

 v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002). The conduct report "alone" can "provide[] 'some

 evidence' for the . . . decision." McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999).



                                                    4
Case 1:20-cv-00162-TWP-TAB Document 12 Filed 12/10/20 Page 5 of 7 PageID #: 151




         Here, the Report of Conduct and the notes provide some evidence that Mr. Tsetse and

 another inmate were attempting to make a financial transaction involving drugs/contraband

 ("strippers"). There was sufficient evidence to support the charge of conspiracy to traffic.

         Several of Mr. Tsetse's claims are based on alleged violations of IDOC policy. Relief

 pursuant to § 2254 is available only on the ground that a prisoner "is being held in violation of

 federal law or the U.S. Constitution." Caffey v. Butler, 802 F.3d 884, 894 (7th Cir. 2015). Prison

 policies, regulations, or guidelines do not constitute federal law; instead, they are "primarily

 designed to guide correctional officials in the administration of a prison . . . not . . . to confer rights

 on inmates." Sandin v. Conner, 515 U.S. 472, 481-82 (1995). Therefore, claims based on prison

 policy, such as the ones at issue here, are not cognizable and do not form a basis for habeas relief.

 See Keller v. Donahue, 271 F. App'x 531, 532 (7th Cir. 2008) (rejecting challenges to a prison

 disciplinary proceeding because, "[i]nstead of addressing any potential constitutional defect, all of

 [the petitioner's] arguments relate to alleged departures from procedures outlined in the prison

 handbook that have no bearing on his right to due process"); Rivera v. Davis, 50 F. App'x 779, 780

 (7th Cir. 2002) ("A prison's noncompliance with its internal regulations has no constitutional

 import – and nothing less warrants habeas corpus review."); see also Estelle v. McGuire, 502 U.S.

 62, 68 at n.2 (1991) ("[S]tate-law violations provide no basis for federal habeas relief."). Mr.

 Tsetse's claims that the offense was upgraded on rehearing, there were no initials on changes made

 to paperwork, the hearing was not held in a timely manner, and there should not have been a

 rehearing, are all based on IDOC policy and are not cognizable in this action.

         Next, Mr. Tsetse argues that he was denied evidence and witnesses. The Court shall also

 consider this claim on the merits rather than on procedural default grounds, as urged by the

 Respondent. Mr. Tsetse contends that he was denied video evidence, but the hearing officer



                                                     5
Case 1:20-cv-00162-TWP-TAB Document 12 Filed 12/10/20 Page 6 of 7 PageID #: 152




 explained that because video evidence was not requested at the first hearing, it was no longer

 available. (Dkt. 9-6.) Inmates are not entitled to evidence that does not exist. Manley v. Butts,

 699 F. App’x 574, 576 (7th Cir. 2017) ("Prison administrators are not obligated to create favorable

 evidence or produce evidence they do not have.").

         The hearing officer also noted that Mr. Tsetse did not request any witnesses. (Dkt. 9-6.)

 In his Petition, Mr. Tsetse does not identify who he wanted to testify and what they would have

 said. Dkt. 1 at 7. "[P]rocedural due process require[s] prison officials to disclose all material

 exculpatory evidence" to the petitioner in a disciplinary case. Jones v. Cross, 637 F.3d 841, 847

 (7th Cir. 2011). "Evidence is exculpatory if it undermines or contradicts the finding of guilt, and

 it is material if disclosing it creates a reasonable probability of a different result." Keller v. Cross,

 603 F. App’x 488, 490 (7th Cir. Feb. 11, 2015) (internal citations omitted). Mr. Tsetse has not

 alleged that any witness testimony would have contradicted the finding of guilt. In addition,

 without a showing of prejudice, any due process error is harmless. Jones, 37 F.3d at 846-47.

 Therefore, this claim must fail.

         Mr. Tsetse's final claim is that he was denied 24 hours' notice of the rehearing. A prisoner

 has a right to 24 hours' notice of the charges against him "in order to inform him of the charges

 and to enable him to marshal the facts and prepare a defense." Wolff, 418 U.S. at 564. "The notice

 should inform the inmate of the rule allegedly violated and summarize the facts underlying the

 charge." Northern v. Hanks, 326 F.3d 909, 910 (7th Cir. 2003) (citing Whitford v. Boglino, 63

 F.3d 527, 534 (7th Cir. 1995)).

         Mr. Tsetse was screened on the charge of offense A-111/113, conspiracy to traffic, on

 August 16, 2019. (Dkt. 9-3.) This was more than 24 hours before the rehearing was conducted




                                                    6
Case 1:20-cv-00162-TWP-TAB Document 12 Filed 12/10/20 Page 7 of 7 PageID #: 153




 on August 23, 2019. (Dkt. 9-6.) Mr. Tsetse was given a copy of the Report of Conduct, which

 informed him of the facts underlying the charge. He was given sufficient notice of the charge.

        In sum, Mr. Tsetse was given proper notice and had an opportunity to defend the charge.

 The hearing officer provided a written statement of the reasons for the finding of guilt and

 described the evidence that was considered. There was sufficient evidence in the record to support

 the finding of guilt. Under these circumstances, there were no violations of Mr. Tsetse's due

 process rights.

                                     IV.     CONCLUSION

        For the above reasons, Mr. Tsetse is not entitled to the relief he seeks. His Petition for a

 Writ of Habeas Corpus must be DENIED and the action dismissed. Judgment consistent with

 this Entry shall now issue.

        SO ORDERED.

 Date: 12/10/2020


 DISTRIBUTION:

 Christ A. Tsetse, #966972
 PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
 Inmate Mail/Parcels
 5124 West Reformatory Road
 Pendleton, Indiana 46064

 Abigail Recker
 INDIANA ATTORNEY GENERAL'S OFFICE
 abigail.recker@atg.in.gov




                                                 7
